Citation Nr: 0019377	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1961 to October 1963, from July 1966 to March 1982, and from 
February to May 1991.

In March 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).  


REMAND

The veteran alleges that he has PTSD as a result of various 
stressful incidents that occurred during his participation in 
the Vietnam and Persian Gulf wars.

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (a diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

There presently is no medical evidence of record indicating 
that the veteran has PTSD, aside from any further 
considerations of whether it is related to a stressful 
incident that occurred during service.  However, when filing 
the claim in September 1998, the veteran's representative 
indicated that the veteran had received treatment 
specifically for PTSD at the Dorn VA Medical Center (VAMC) in 
Columbia, South Carolina.  The veteran also confirmed this 
himself in a May 1999 notice of disagreement (NOD), in a 
July 1999 letter, and while testifying during a June 2000 
hearing.  Consequently, since he alleges that the records 
will show that he has PTSD, and that he acquired the 
condition as a result of stressful incidents in service, VA 
must obtain this evidence.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), citing 38 U.S.C.A. § 5103(a); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992), Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran's representative acknowledged during the hearing 
that the veteran did not serve in combat-either during the 
Vietnam or Persian Gulf war.  See the transcript of the 
hearing at page 3.  None of the military decorations that he 
received are among those typically recognized as indicative 
of combat service against enemy forces.  See VAOPGCPREC 12-99 
(October 18, 1999); 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  Therefore, there must be independent 
corroboration of the stressors alleged-which, in this 
instance, may eventually require contacting the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
and/or the National Archives and Records Administration 
(NARA).  See Zarycki, 6 Vet. App. at 93 (1995); Doran, 
6 Vet. App. at 289; VA Adjudication Procedure Manual M21-1, 
Part VI, paragraph 7.46 (now included in Manual M21-1 in Part 
IV, Paragraph 11.38(f) (Change 61, September 12, 1997) and in 
Part III, Paragraph 5.14(b) (Change 49, February 20, 1996).

The veteran says that one of his stressors occurred when an 
enemy Vietnamese soldier left a moped/motorcycle armed with a 
claymore mine outside the front of a hotel near the "Capitol 
BEQ," located in the middle of Tri Hun Dao, where he and his 
staff sergeant were eating dinner; that the mine exploded and 
blew up the front of the hotel; and that he and the sergeant 
luckily were not injured because they took shelter under a 
table.  He also claimed that he could not immediately escape 
from the area for fear of another, even more explosive, 
mine detonating, and that, when he finally went downstairs to 
help others who were injured, he passed by a military 
policeman (MP) whose intestines had been blown out.  He 
further alleges that at least two innocent, elderly 
Vietnamese ladies who were sitting across the street from the 
hotel were killed, and that he saw their remains as well.  He 
says that, at the time of the incident, he was assigned to 
the "27th DPU," and that the explosion occurred on a Sunday 
afternoon during 1967, at around 5 p.m.  However, he did not 
give a more specific date, so the RO did not have sufficient 
information to contact the USASCRUR for a meaningful search 
of records that may document the incident.

The veteran's other stressors involved being in constant fear 
that an enemy soldier would infiltrate his base camp and cut 
his throat while he was sleeping-particularly since this had 
happened to others, including a personal acquaintance that he 
knew in Ben Way, and having to view numerous dead bodies, 
including a personal acquaintance who was a door gunner, when 
visiting the morgue while working in the casualty branch.  He 
also said that, during the Persian Gulf war, he had to visit 
the parents of a soldier who had been severely injured when a 
vehicle that he was traveling in rolled completely over and 
nearly crushed his skull.  However, the veteran was unable to 
remember the names of any of those soldiers during his 
hearing, so there is currently no means of corroborating 
those incidents either.  Consequently, he should be given an 
opportunity to provide more detailed information concerning 
those incidents (such as more specific dates, the names of 
the soldiers who were involved, etc.), and to submit any 
statements from any former service comrades or others who 
might be able to corroborate the occurrence of such events.

If any of the veteran's stressors are corroborated to any 
degree, and if the treatment records obtained from the VAMC 
in Columbia or other medical evidence shows that he has PTSD, 
then he should be scheduled for a VA psychiatric examination 
to determine whether his PTSD is a result of any such 
experiences in service.  See Russo v. Brown, 9 Vet. App. 46 
(1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  It is 
important that the psychiatrist who is designated to examine 
him be given an opportunity to review all of the relevant 
medical and other evidence on file.  This is necessary so 
that the opinion the VA examiner gives will be a fully 
informed one that takes into account the veteran's entire 
medical history and circumstances.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993).

This case also must be remanded to the RO because of a 
separate claim for a rating higher than 10 percent for 
coronary artery disease (CAD), status post myocardial 
infarction (heart attack), with a history of hypertension.  
The RO initially granted service connection for the 
hypertension in June 1994 and assigned a 10 percent rating.  
The veteran did not contest the propriety of the initial 
rating by appealing that decision.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Nevertheless, in March 1999, he 
suffered a heart attack due to his CAD and, after being 
hospitalized for treatment of it, he underwent cardiac 
catheterization and a percutaneous transluminal coronary 
angioplasty (PTCA) and intracoronary stent to the left 
anterior descending (LAD) artery.  As a result, in May 1999, 
the RO temporarily increased the rating for his disability to 
100 percent and indicated that the rating not only 
encompassed the impairment that he had due to the 
hypertension, but also that due to the CAD and related heart 
attack.  Upon termination of the temporary 100 percent 
rating, the RO re-instituted the 10 percent rating.  
In July 1999, after considering additional evidence, the RO 
determined he was not entitled to a rating higher than 10 
percent.  He subsequently wrote a letter in which he 
disagreed with the RO's decision not to increase the rating 
for his CAD (he said that he "think[s] this is unjust").  
That letter was sufficient as a NOD with the RO's decision.  
See 38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 20.201.  (He also 
indicated during his June 2000 hearing that he wanted to 
appeal that decision.)

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where, as here, the veteran has submitted a valid 
NOD contesting the RO's denial of his claim, the Board must 
remand, and not refer, the claim to the RO for issuance of a 
statement of the case (SOC).  Once issued, he also must be 
given an opportunity to perfect an appeal of this claim.  See 
38 C.F.R. §§ 19.26, 19.29, 19.30, 19.31, 19.32, 19.33, 19.34.

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the Dorn VAMC 
in Columbia and obtain the medical 
records of all treatment the veteran has 
received at that facility for psychiatric 
illness, including PTSD.  All such 
evidence obtained should be associated 
with the other evidence of record in the 
claims file.  The veteran should also be 
given the opportunity to present any 
other medical evidence showing that he 
has PTSD attributable to military 
service.  Notice to the veteran that such 
evidence is necessary to complete his 
application should be made a part of the 
claims file.  38 U.S.C.A. § 5103.  

2.  The RO should ask the veteran to 
provide a more comprehensive statement 
containing more detail and information 
concerning the specifics (i.e., the who, 
what, when and where facts) of the 
stressors that he alleges to have 
experienced while in the military-but 
particularly coincident with his service 
in the Vietnam and Persian Gulf wars.  It 
is essential that his statement include a 
full, clear, and understandable 
description of the events in question, 
and that it contains identifying 
information concerning his units of 
assignment and any other individuals who 
purportedly were involved.  The veteran 
must specify whether any of the 
individuals that he identifies were 
wounded or killed in Vietnam, whether he 
personally witnessed their injuries or 
death, or learned of their tragedies 
through other means, and whether any 
others have information that could 
corroborate his allegations of stressful 
experiences.  When identifying these 
individuals, the veteran should provide 
their full names, ranks, and unit 
designations to the company level.  He 
also should provide any information he 
has concerning other units that were 
involved, or any other identifying 
details such as the best estimate of the 
date that the alleged incidents occurred 
and the type and location of the 
incidents, etc.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  He also is 
invited to submit statements from former 
military comrades or others who might 
corroborate any of his alleged stressful 
experiences.

3.  If evidence is presented that makes 
the veteran's claim well grounded (i.e., 
evidence showing a diagnosis of PTSD 
related to military service), the RO 
should attempt to corroborate his alleged 
in-service stressful experiences through 
all appropriate means, including, but not 
limited to, contacting the USASCRUR.  The 
RO also may need to contact the NARA.  
This may require that the RO first obtain 
morning reports and/or similar types of 
clarifying evidence from the National 
Personnel Records Center (NPRC), or from 
similar sources, and that the RO submit 
this information with any that is 
provided by the veteran, or others acting 
on his behalf, for consideration.

4.  If the claim is found to be well 
grounded, and after the above-requested 
development has been completed, the 
veteran should be examined by a 
VA psychiatrist, preferably one who has 
not previously examined him, to determine 
the medical probabilities that he has 
PTSD as a result of his military service, 
to include service in Vietnam and 
Operation Desert Storm.  If a diagnosis 
of PTSD is deemed appropriate, then the 
examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors.

Since the purpose of the examination is 
to resolve the question of whether the 
veteran has PTSD as a result of his 
military service, to the extent possible, 
the examiner should set forth his/her 
findings and opinions in a report 
demonstrating discussion of the evidence 
and conclusions in this regard.  It also 
is imperative that he/she review the 
claims folder, including a copy of 
this remand.  The examination report 
should be typewritten and include all 
examination findings and the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

5.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
remand.  If not, it should be returned, 
along with the claims file, for immediate 
corrective action.  See 38 C.F.R. § 4.2.

6.  The RO should issue a SOC in response 
to the veteran's July 1999 NOD with the 
denial of a rating higher than 10 percent 
for his coronary artery disease, status 
post myocardial infarction, with history 
of hypertension.  If, and only if, the 
veteran files a timely substantive 
appeal, should this issue be returned to 
the Board for appellate consideration.

7.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claim for service connection 
for PTSD.  The RO must base its decision 
on consideration of all of the pertinent 
evidence on file, including that added to 
the record since the issuance of the SOC 
and as a result of the above-requested 
development.

8.  If service connection for PTSD 
continues to be denied, then the veteran 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether any benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


